DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites a method for extracting a video preview, wherein the method comprises: inputting a video into a video classification model obtained by pre-training, wherein the video classification model comprises a convolutional neural network, a time sequence neural network and an attention module; extracting convolutional features of respective frames of the video by the convolutional neural network; outputting time sequence features of the respective frames by the time sequence neural network according to the convolutional features of the respective Frames; obtaining weights of the respective frames output by the attention module  according to the time sequence features of the respective video frames; and extracting continuous N frames of the video whose total weight value satisfies a preset requirement, as the video preview of the target video, N being a preset positive integer.
Claim12 recites  a device, wherein the device comprises: one or more processors, a storage for storing one or more programs, the one or more programs, when executed by said one or more processors, enable said one or more processors to implement a method for extracting a video preview, wherein the method comprises: inputting a video into a video classification model obtained by pre-training, wherein the video classification model comprises a convolutional neural network, a time sequence neural network and an attention module; extracting convolutional features of respective frames of the video by the convolutional neural network; outputting time sequence features of the respective frames by the time sequence neural network according to the convolutional features of the respective frames; obtaining weights of the respective frames output by the attention module according to the me sequence features of the respective frames; and extracting continuous N frames of the video whose total weight value satisfies a preset requirement, as the video preview of the target video, N being a preset positive integer.
Claim20 recites a non-transitory computer-readable storage medium including a computer-executable instruction which, when executed by a computer processor, executes a method for extracting a video preview, wherein the method comprises: inputting a video into a video classification model obtained by pre-training, wherein the video classification model comprises a convolutional neural network, a tune sequence neural network and an attention module; extracting convolutional features of respective frames of the video by the convolutional neural network; outputting time sequence features of the respective frames by the time sequence neural network according to the convolutional features of the respective frames; obtaining weights of the respective video-frames output by an-the attention module to the me sequence features of the respective  frames; and extracting continuous N frames of the video whose total weight value satisfies a preset requirement, as the video preview of the target video, N being a preset positive integer.
The closest prior arts, Suri et al US 2016/0034786, either singularly or in combination fails to anticipate or render the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484